Citation Nr: 0418487	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  98-19 830A	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for asbestosis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO denied an evaluation greater than 30 percent disabling 
for asbestosis. 

In a January 2003 decision, the Board denied an increased 
evaluation for asbestosis.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In December 2003, the parties filed a Joint Motion 
for Remand with the Court.  In a December 2003 Order, the 
Court granted the Motion and vacated the January 2003 Board 
decision.


REMAND

In the Joint Motion for Remand, the parties indicated that VA 
failed to satisfy the requirements of the VCAA.  Accordingly, 
this case is hereby REMANDED for the following action:

1.  The AOJ should comply with the 
Court's Order.

2.  The AOJ should issue a VCAA letter to 
the veteran.

3.  The AOJ should schedule the veteran 
for a pulmonary examination.  If the 
examiner determines that the results are 
invalid, he or she must clearly state the 
reasons why the results are invalid.

4.  The AOJ shall comply with 38 C.F.R. 
§ 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




